Citation Nr: 9900961	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
disabilities.

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury with degenerative arthritis, currently 
evaluated at 10 percent. 

4.  Entitlement to an increased evaluation for residuals of a 
compression fracture of T-11 with degenerative changes, 
currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to May 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought on appeal.

During a hearing before a hearing officer at the RO in May 
1998, the veteran appears to have raised the issue of service 
connection for a right calf injury as secondary to his 
service-connected right knee disability.  As this matter has 
not been procedurally developed for appellate review, the 
Board refers it back to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains that he currently 
suffers from neck and right shoulder disabilities as a result 
of an automobile accident while in service.  He also 
maintains that each of these disabilities is related to his 
service-connected right knee and back disabilities.  In 
addition, he asserts that his service-connected residuals of 
a right knee injury with degenerative arthritis, as well as 
his residuals of a compression fracture of T-11 with 
degenerative changes are more severely disabling than 
currently evaluated.  Therefore, favorable determinations of 
these issues have been sought.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for neck and right shoulder disabilities, 
to include as secondary to service-connected disabilities, 
are well grounded.  It is also the decision of the Board that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veterans residuals of a right 
knee injury with degenerative arthritis.  Finally, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for his residuals of a 
compression fracture of T-11 with degenerative changes.


FINDINGS OF FACT

1.  There is no medical evidence indicating that the veteran 
currently suffers from a neck disability.

2.  There is no medical evidence of a nexus or relationship 
between the veterans current right shoulder disability and 
his period of active duty service or any service-connected 
disability. 

3.  The veterans residuals of a right knee injury with 
degenerative arthritis are manifested by flexion from zero to 
120 degrees, with objective evidence of pain on motion.


4.  The veterans residuals of a compression fracture of T-11 
with degenerative changes are not manifested by ankylosis or 
spinal cord involvement. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disability, to include as secondary to service-connected 
disabilities, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
right shoulder disability, to include as secondary to 
service-connected disabilities, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a compression fracture of T-11 with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5285, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  

Furthermore, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1998).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The initial question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellants unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court of Veterans Appeals has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.

In the present case, the veteran claims that he currently 
suffers from neck and right shoulder disabilities as a result 
of an automobile accident during service in May 1980 .  If 
direct service connection is not established, the veteran 
seeks service connection on a secondary basis, contending 
that these disabilities are related to his service-connected 
right knee and thoracic spine disabilities.  A review of the 
record, however, shows that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that either claim is well grounded.  

Service medical records confirm that the veteran was injured 
in a motor vehicle accident in May 1980 while on leave.  He 
was taken to an emergency room where he was treated for 
abrasions in his right knee, left hand, and right flank; 
however, no findings pertaining to the veterans neck or 
right shoulder were reported.  The diagnosis was medial 
collateral ligament and anterior cruciate ligament tear.  The 
veteran was then placed on limited duty for six months.  He 
was precluded from prolonged walking or standing.  The 
remainder of the service medical records are also negative 
for any complaint, treatment or finding regarding the 
veterans neck or right shoulder. 

In denying the veterans claim for service connection for a 
neck disability, the Board finds that no objective medical 
evidence has been presented which shows that the veteran 
currently suffers from a neck disability linked to service.  
The Board has reviewed VA examination reports from July 1981, 
June 1982, January 1986, July 1995, September 1997, and March 
1998; as well as a treatment report from Elmer W. Lippmann, 
Jr., M.D., dated in August 1985.  None of these reports 
includes a medical opinion which identifies actual pathology 
associated with the veterans neck to account for his 
complaints of pain.  During his VA examination in September 
1997, for example, the veteran reported a two-year history of 
chronic neck pain.  However, X-rays of the cervical spine 
were unremarkable, and the diagnoses included chronic neck 
pain without evidence of motor, sensory or other neurological 
deficits.  The examiner also stated that the veterans neck 
pain could not be explained by a neurological diagnosis.  
This was consistent with findings from the most recent VA 
examination report of March 1998 which showed the cervical 
spine to be within normal limits.  

With respect to his right shoulder disability, the veteran 
has recently been diagnosed with a chronic strain of the 
right shoulder.  Nevertheless, no medical opinion indicates 
that this disability is related to the inservice motor 
vehicle accident, or to any other incident of service.  
Further, there is no medical opinion which relates this 
disability to either of the veterans service-connected 
disabilities involving the right knee and back.

The first documented reports of right shoulder pain are 
contained in the VA examination report of September 1997.  At 
that time, the veteran reported a two-year history of chronic 
pain in his right shoulder.  The pertinent diagnosis was mild 
chronic strain of the right shoulder girdle with mild 
discomfort, and no measurable functional limitation or 
impairment of the shoulder.  A similar diagnosis was rendered 
during his most recent VA examination in March 1998.  
However, none of these reports includes a medical opinion 
which relates the veterans right shoulder disability to his 
period of active duty service, or to either of his service-
connected disabilities involving the right knee and back.

The Board has also considered lay statements by the veteran 
and a friend, including testimony presented by the veteran 
before a hearing officer at the RO in May 1998, as well as 
before the undersigned Member of the Board in October 1998.  
The veteran stated that he injured his neck and right 
shoulder during the motor vehicle accident in May 1980, but 
that these disabilities were overlooked because of the 
severity of his right knee injury.  According to the veteran, 
he was thrown from the passengers side of a Jeep while 
traveling approximately 50 to 55 miles per hour, then rolled 
several times until he hit his head and shoulder on a nearby 
guard rail.  He related that he suffered from pain and 
stiffness in his neck and right shoulder since that time, 
which limit his ability to lift objects.  Finally, in 
correspondence dated in March 1996, [redacted] stated that 
he had known the veteran for the past thirty years.  
According to Mr. [redacted], the veteran had experienced 
chronic neck pain since the motor vehicle accident in 
May 1980. 

The Board does not question the veracity of the veteran or 
Mr. [redacted].  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones, 
7 Vet. App. at 137; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran or his friend possess the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of disabilities involving the neck and 
right shoulder, their lay statements alone cannot serve as 
a sufficient predicate upon which to find the veterans 
claims for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from a neck 
condition or that any current complaints of pain are due to 
disability linked to service.  Therefore, as the veteran has 
failed to prove this essential element, the Board must 
conclude that the claim of entitlement to service connection 
for this disability is not well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In addition, as no competent 
evidence shows that the veterans current right shoulder 
disability is related to service, or to a service-connected 
disability, this claim also must be denied as not well 
grounded.  See Latham v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since each of the veterans claims is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claims.  See Epps, 126 F.3d at 1469 
([T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a well grounded 
claim.).  The Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground either of the veterans claims.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Increased Rating Claims

The Board finds that the veterans claims for increased 
ratings are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected disorder has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed; therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

A.  Residuals of a right knee 
injury with degenerative arthritis

As a result of the motor vehicle accident in May 1980, the 
veteran underwent an anterior cruciate ligament repair, a 
medial collateral ligament repair, and a medial meniscal 
tibial ligament repair.  Service connection is currently in 
effect for residuals of this right knee injury.  

In September 1998, the RO determined that the veterans 
residuals of a right knee injury with instability warranted a 
30 percent disability evaluation under Diagnostic Code 5257.  
In that decision, the RO also granted service connection for 
residuals of a right knee injury with degenerative arthritis, 
and assigned a separate 10 percent evaluation under 
Diagnostic Code 5010.  See VAOPGCPREC 9-98 (August 14, 1998) 
(where a veteran has a knee disorder involving arthritis, 
separate ratings may be assigned under Diagnostic Code 5257 
for instability and Diagnostic Code 5010 for arthritis.)  

During his hearing before the undersigned Member of the Board 
in October 1998, the veteran withdrew his claim for an 
increased evaluation for his right knee disability due to 
instability, and indicated that he wished only to continue 
his claim for an increased evaluation for his residuals of a 
right knee injury with degenerative arthritis.  Therefore, 
the issue of entitlement to an increased evaluation for 
residuals of a right knee injury with instability is no 
longer on appeal; hence the Board will only consider the 
evidence pertaining to the issue of entitlement an increased 
evaluation for residuals of a right knee injury with 
degenerative arthritis.  See 38 C.F.R. § 20.204 (1998).

The veteran was afforded a VA rating examination in July 
1995, where he reported chronic pain in his right knee which 
limited his ability to walk.  The veteran, however, was 
observed walking down the hall and into the examination room 
with a normal gait.  The veterans right knee had two 
surgical scars, both of which were well-healed with no keloid 
formation or increased sensitivity.  There was no effusion, 
edema, or deformity about the right knee.  Range of motion 
testing showed flexion from zero to 115 degrees.  There was 
tenderness with patella ballotment, and a painful click was 
noted at the patellofemoral articulation with mobilization.  
X-rays disclosed spurring at the superior and inferior 
portions of the patella posteriorly, with some calcifications 
and mild joint space narrowing.  The diagnoses included post-
traumatic degenerative changes of the right knee. 

During his VA examination in September 1997, the veteran 
reported pain and discomfort in his right knee from time to 
time.  On examination, however, no findings pertaining to 
range of motion testing of the right knee were reported.  X-
rays of the right knee disclosed mild degenerative changes.  
The diagnoses included mild degenerative arthritic changes, 
post-traumatic, right knee, with minimal functional 
limitation. 

The veteran was provided an additional VA rating examination 
in March 1998.  The veteran indicated that he took Ibuprofen 
approximately two times a day for various orthopedic 
problems, but mainly for pain in his right knee.  Examination 
of the right knee showed flexion from zero to 120 degrees, 
with pain observed from 100 to 120 degrees.  The examiner 
rendered a diagnosis of mild post-traumatic degenerative 
arthritic changes of the right knee, with mild to moderate 
functional limitation. 

The veteran testified before a hearing officer at the RO in 
May 1998, as well as before the undesigned Member of the 
Board in October 1998.  During his first hearing, the veteran 
maintained that he was able to walk approximately forty-five 
minutes before he had to stop and rest due to pain in his 
right knee.  He added that his right knee demonstrated full 
range of motion with walking, but that pain was a limiting 
factor.  He related that he performed exercises in the 
morning to loosen his right knee joint, but that the pain 
would increase as the day went on.  During his second 
hearing, the veteran asserted that his right knee disability 
demonstrated limitation in range of motion with pain.  He 
said that stretching his right knee in a pool during the 
morning usually helped, but that the pain would return after 
three to four hours.

The RO evaluated the veterans residuals of a right knee 
injury with degenerative arthritis under Diagnostic Code 
5010.  Under this provision, arthritis due to trauma is rated 
as degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Limitation of motion of the leg is appropriately evaluated 
under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation, flexion limited to 45 degrees 
warrants a 10 percent evaluation, and flexion limited to 30 
degrees warrants a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation, 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation, and limitation of extension to 15 degrees 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veterans right knee 
disability due to degenerative arthritis is appropriately 
evaluated as 10 percent disabling.  The clinical evidence 
shows that the veterans right leg demonstrated flexion from 
zero to 115 degrees in July 1995, and from zero to 120 
degrees in March 1998.  This relatively limited level of 
actual limitation does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5260 (flexion 
limited to 60 degrees) or Diagnostic Code 5261 (extension 
limited to 10 degrees) and would not afford any basis for a 
rating in excess of 10 percent.

The Board also finds that an increased evaluation is not 
warranted on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 
Vet. App. at 204-05.  Apart from the actual examination 
process, the veteran was observed to walk with a normal gait 
during his VA examination in July 1995.  Although the 
September 1997 VA examination report did not include findings 
pertaining to right-knee range of motion, the examiner 
indicated that the veterans arthritis of the right knee was 
productive diagnostically of only minimal functional 
impairment.  Further, the most recent VA examination report 
in March 1998 reported objective evidence of pain on motion; 
however, this was only demonstrated with flexion from 100 to 
120 degrees.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, as mandated by DeLuca, supra, but 
do not provide a basis for a higher rating under these 
circumstances.  Should the veteran's disability picture 
change in the future, he may be able to meet the criteria for 
an evaluation in excess of 10 percent for his residuals of a 
right knee injury with degenerative arthritis, but at present 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.

B.  Residuals of a compression 
fracture of T-11 with degenerative 
changes

The veteran's thoracic spine disorder is currently evaluated 
as 20 percent disabling under Diagnostic Codes 5285 and 5291.  
The RO found that the veterans residuals of a compression 
fracture of T-11 with degenerative changes warranted a 10 
percent evaluation under Diagnostic Code 5291, which is the 
maximum available for either moderate or severe limitation of 
motion of the dorsal spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  The RO then added an additional 10 
percent under Diagnostic Code 5285 for demonstrable deformity 
of the vertebral body.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  

Since the veteran is currently receiving the maximum 
evaluation allowed under  Diagnostic Code 5291, the Board 
must determine whether any other applicable diagnostic code 
warrants a higher evaluation for this disability.  In order 
for the veteran to obtain a higher evaluation under 
Diagnostic Code 5285, there must be evidence of residuals of 
a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast), which 
warrants a 60 percent evaluation.  For a 100 percent 
evaluation, there must be cord involvement, the veteran must 
be bedridden, or the disability must require long leg braces.  
See 38 C.F.R. 4.71a, Diagnostic Code 5285.  In addition, the 
rating code provides for a 30 percent disability evaluation 
if there is evidence that the spine is ankylosed (bony 
fixation).  See 38 C.F.R. § 4.71a, Code 5288 (1998).

The evidence of record does not meet the requirements for a 
higher evaluation under Diagnostic Codes 5285 or 5288 in the 
absence of evidence of ankylosis or spinal cord involvement.  
In this respect, the examination report of July 1995 noted 
that the veterans spine showed no fixed deformities, no 
postural abnormalities, and no neurological findings.  During 
the veterans VA examination of September 1997, the examiner 
concluded that there was no evidence of any neurological 
finding compatible with compression fracture or degenerative 
joint disease in the thoracolumbar area.  Finally, the 
veterans most recent VA examination report dated in March 
1998 also noted that no noticeable deformity, visible or 
palpable, of the thoracic spine was present.  The diagnoses 
included old healed compression deformity of T-11 presumably 
from the motor vehicle accident in 1980 with minimal 
functional impairment or limitation at present, with no 
evidence of radiculopathy.  Based on these findings, the 
Board finds that Diagnostic Codes 5285 and 5288 do not afford 
the veteran a higher evaluation for his residuals of a 
compression fracture of T-11 with degenerative changes.

The Board also has considered testimony presented by the 
veteran during his personal hearings in May 1998 and October 
1998.  The veteran essentially maintained that his thoracic 
spine disability was manifested by spasm, limitation in range 
of motion, and pain which radiated throughout his rib cage 
and to his right buttock.  However, the veteran has not 
contended that his thoracic spine was ankylosed, or that this 
disability has caused him to be bedridden or required the use 
of a neck brace or leg braces.  The veterans statements must 
be considered in light of the objective data and the relevant 
rating criteria.  In this case, the findings are insufficient 
to show that his thoracic spine disability warrants a higher 
evaluation.

With respect to the veterans contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veterans subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  Where, as in this 
case, a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a higher rating under 38 C.F.R. §§ 4.40 
and 4.45 is not warranted.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  As such, since there no diagnostic code 
provides an evaluation in excess of 20 percent is applicable 
to the facts of this case, consideration of 38 C.F.R. §§ 4.40 
and 4.45 is not in order.  

C.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Courts holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  There 
has been no showing that either disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned ratings), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  

The Board has considered the veterans statements that he 
once worked as a truck driver, but that he quit in 1980 
because of pain and numbness in his right lower extremity.  
Nevertheless, VA Vocational Rehabilitation reports of May 
1997 reflect that the veteran has been self-employed since 
1991 as a handyman.  Furthermore, in March 1998, a VA 
examiner opined that the veterans service-connected 
disabilities were not sufficient to preclude the veteran from 
maintaining meaningful and gainful employment.  Under these 
circumstances, the Board determines that referral for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veterans claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection a neck disability, to include as secondary to 
service-connected disabilities, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a right shoulder disability, to include as 
secondary to service-connected disabilities, is denied. 

An evaluation in excess of 10 percent for residuals of a 
right knee injury with degenerative arthritis is denied.

An evaluation in excess of 20 percent for residuals of a 
compression fracture of T-11 with degenerative changes is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
